Citation Nr: 1312711	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  11-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1959 to September 1963 and from November 1963 to June 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

An appeal to the Board consists of a timely filed Notice of Disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).  A claimant or his representative must file an NOD within one year from the date the RO mailed its rating decision.  38 C.F.R. § 20.302(a).  If an NOD is not filed within this amount of time, the RO's decision becomes final and binding based on the evidence of record when the decision was made.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

Here, the Veteran filed his NOD in November 2009 "regarding [VA's] decision of 'Service connection for bilateral hearing loss,' item 4 [of the rating decision]."  The RO resultantly issued an SOC on this issue of entitlement to service connection for bilateral hearing loss in February 2011.  The Veteran filed his VA Form 9 in March 2011, but discussing both bilateral hearing loss and tinnitus, the latter of which was claimed as a separate disability and also denied as such in the RO's July 2009 rating decision.  Instead of item 4 in that decision, which specifically concerned the claim for bilateral hearing loss, the claim for tinnitus was separately addressed and denied in item 6.  The Veteran's representative filed a VA Form 646 in January 2013 stating - as in the NOD - that entitlement to service connection for bilateral hearing loss was the only issue on appeal.  And this is indeed the case since the Veteran did not file a timely NOD in response to the RO's denial of his additional claim of entitlement to service connection for tinnitus.  The mere mention of this additional claim on his VA Form 9 concerning his claim for hearing loss was not tantamount or in sufficient time to also initiate a timely appeal of this tinnitus claim to the Board and, in turn, require the Board to remand this tinnitus claim for issuance of an SOC concerning this tinnitus claim.  Only had the VA Form 9 been timely filed, if accepted alternatively as an NOD concerning this tinnitus claim, would the Board then be obligated to remand, rather than refer, this tinnitus claim for issuance of this additional SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The Veteran has bilateral hearing loss in accordance with VA standards, but it has not been attributed to his military service - including especially to acoustic trauma he likely experienced as a utilitiesman.  To the contrary, a VA compensation examiner that evaluated the hearing loss in May 2009 completely disassociated it from the Veteran's military service.


CONCLUSION OF LAW

Bilateral (right and left) ear hearing loss has not been shown to be the result of disease or injury incurred in or aggravated by the Veteran's military service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of (1) the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising them of (2) the information and evidence VA will obtain and of (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)), eliminating the so-called "fourth" requirement that VA also request that he submitted all relevant evidence in his personal possession).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this notice should be provided prior to initially adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But even if it was not, or if provided the notice was inadequate or incomplete, this timing error in the provision of the notice may be rectified ("cured") by providing all necessary notice and then readjudicating the claim, including in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran still given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran bears this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, VA satisfied its duty-to-notify obligation by issuing a pre-adjudication notice letter in March 2009, so in the preferred sequence since provided before initially adjudicating the claim in the July 2009 rating decision at issue in this appeal.  The letter advised the Veteran of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also provided the required notice regarding the "downstream" disability rating and effective date elements of this service-connection claim.  Dingess, 19 Vet. App. at 473.

The duty-to-assist provisions of the VCAA also have been met.  The claims file contains service treatment records (STRs) and a May 2009 VA compensation examination report.  The examination was adequate because it was based on a comprehensive evaluation, including the appropriate diagnostic testing, and involved consideration of the Veteran's pertinent medical history, particularly as indicated by the evidence in his claims file and from interviewing him personally.  The examiner also provided the necessary opinions concerning whether the Veteran has this claimed condition and whether it is related or attributable to his military service or dates back to his service, and as importantly discussed the underlying medical rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (requiring that VA ensure the adequacy of a VA examination and opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

In his November 2009 NOD, the Veteran informed VA that he additionally had had two hearing tests performed by private physicians, one "shortly after discharge" and the other "a few years ago."  He did not recall the name of the physicians who had performed those tests, however, let alone provide any other possibly identifying information or sufficiently approximate dates as to when those tests had occurred.  So, absent this necessary information, VA had no ability to obtain the records of those tests.  Thus, there is no reasonable possibility that efforts to obtain the records of those tests would help to substantiate this claim.  See Counts v. Brown, 6 Vet. App. 473, 478-79 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition" to determine whether there might be some unspecified information that could possibly support a claim.).  All of this is to say that efforts to obtain the records of those tests would be futile.  38 C.F.R. § 3.159(c)(1).

The Veteran has not made the RO or the Board aware of any other evidence needing to be obtained in order to fairly decide this appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of his appeal has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  


The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

Because however the Veteran has been diagnosed with sensorineural hearing loss, and since sensorineural hearing loss is an organic disease of the nervous system for purposes of section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology since service.

His sensorineural hearing loss also is eligible for presumptive service connection if shown to have manifested a compensable degree (meaning to at least 10-percent disabling) within one year from the date of his separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Hearing Loss

Regarding claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As discussed above, in interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; 
(2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  


Here, the Veteran was afforded a VA compensation examination in May 2009.  He received an audiometric evaluation, the results of which (with corresponding decibel loss) were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
45
45
45
60
65
Left Ear
50
45
45
65
75

Additionally, he had Maryland CNC speech recognition scores of 88 percent (right ear) and 96 percent (left ear).  

He has hearing loss exceeding 40 decibels in both ears in at least one of the measured frequencies, indeed in all of them, so he has ratable bilateral hearing loss for VA compensation purposes according to 38 C.F.R. § 3.385.  Indeed, the VA examiner stated in his May 2009 report that the Veteran has "bilateral sensorineural hearing loss."  Thus, he has satisfied the first prong of a service-connection claim by establishing the existence of a current hearing loss disability.

As for the second prong, the Board finds that his claimed acoustic trauma in service is consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  His DD Form 214 shows that his military occupational specialty (MOS) was utilitiesman and that he received the Combat Service Ribbon.  Indeed, as he was in combat, and pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Board accepts the claimed acoustic trauma inherent in a mortar attack and small arms fire as having occurred.  Thus, there is sufficient proof of an in-service incurrence of a relevant injury, thereby satisfying the second prong of a service-connection claim.


In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  And here, unfortunately, there is no such supporting evidence.

Despite satisfying the first two prongs, the Board finds that the third prong - the so-called "nexus" requirement - has not been met.  In May 2009, the Veteran told the VA examiner that he "has been a recreational shooter since childhood," firing "approximately 1,000 rounds per year."  He reported "using hearing protection consistently when target shooting, but not hunting."  The VA examiner, after reviewing the claims folder (including the STRs), opined that because "the onset of the hearing loss ... was reported to be years after separation from military service" and because the Veteran "has a long history of unprotected noise exposure from firearms after military separation," his "hearing loss ... [is] less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during service."  


Additionally, in his 20 years of active military service, the Veteran underwent numerous audiometric examinations, all of which indicated normal hearing.  The results of these tests were:

October 1959 - Whispered Voice Test - 15/15 for both ears (normal hearing)

September 1963 - Whispered Voice Test - 15/15 for both ears (normal hearing); Spoken Voice Test - 15/15 for both ears (normal hearing)

November 1963- Whispered Voice Test - 15/15 for both ears (normal hearing)

July 1969 audiometric examination (with corresponding decibel loss)


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10
5
5
0
10
Left Ear
5
5
5
0
20

April 1971 audiometric examination (with corresponding decibel loss)


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10
5
5
0
10
Left Ear
5
5
5
0
20

January 1975 audiometric examination (with corresponding decibel loss)


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15
15
15
5
10
Left Ear
10
10
10
5
20

May 1975 - Whispered Voice and Spoken Voice 15/15 (normal hearing)


April 1977 audiometric examination (with corresponding decibel loss)


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10
10
10
0
10
Left Ear
5
10
5
0
10

February 1978 audiometric examination (with corresponding decibel loss)


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
20
15
15
5
10
Left Ear
10
10
5
0
20

So despite those numerous tests of his hearing acuity while in service, including several using the more comprehensive audiogram format rather than just the much less scientific whispered voice approach, there was never suggestion of any hearing loss in either ear, including even after he is said to have experienced the acoustic trauma, so even after the alleged precipitating events.

Although he submitted an October 2009 audiogram with his November 2009 NOD, he did not disclose who had performed that hearing test, nor did he discuss it in his NOD.  In any event, it only reaffirms he has hearing loss, something VA readily concedes based on the results of his VA hearing evaluation for compensation purposes.  Nevertheless, as fact finder, it is permissible for the Board to interpret the graphical representations in this private audiogram, though not the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court, itself, could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly at 474.  The Court explained that the Board, however, is empowered to make factual findings in the first instance and, if necessary, to remand uninterpreted audiograms for interpretation.  No such remand is needed here, though, because the results are rather obvious insofar as showing hearing loss and, as mentioned, are consistent with those of the VA compensation examination the Veteran already has had.

Most importantly, he has offered no evidence supporting an etiology of his bilateral hearing loss as being caused by events coincident with his military service; indeed, the VA compensation examiner's unfavorable opinion is the only medical nexus evidence in the claims file addressing this determinative issue of causation.  As such, the third prong required to establish entitlement to service connection has not been satisfied, so service connection pursuant to § 38 C.F.R. § 3.303(a) must be denied.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service, as opposed to other unrelated factors ("intercurrent causes").  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

Here, though, even acknowledging this VA regulation and precedent holdings, the evidence does not establish the Veteran's hearing loss was incurred during his military service or that it is otherwise related or attributable to his service or dates back to his service.  As already explained, sensorineural hearing loss alternatively may be shown to be related to his military service if supported by evidence of continuity of symptomatology since his service or on a presumptive basis by showing it initially manifested to a compensable degree (meaning to at least 
10-percent disabling) within the required one year of his discharge from service.  But neither is shown here; not only is there no objective confirmation of hearing loss during his service, including even after he experienced the acoustic trauma from repeated exposure to excessively loud noise, but there equally is no competent and credible indication of sensorineural hearing loss even within the one-year presumptive period immediately following the conclusion of his service or even for many ensuing years.  He has not alleged to have experienced continuity of hearing loss symptoms since service, nor is there evidence that his hearing loss manifested to the required degree of 10 percent or more within one year from the date of his separation from service, meaning by June 1980 since his service ended in June 1979.  The Board therefore, in this circumstance, may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, albeit just not the only or sole factor, in determining whether a disease or an injury in service (here, the conceded acoustic trauma) resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Consequently, for these reasons and bases, the preponderance of the evidence is against this claim of entitlement to service connection for hearing loss, and this being the case the doctrine of reasonable doubt is not for application, and this claim accordingly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


